DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/262,675, filed on January 30, 2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10,227,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and patent commonly recite the similar limitations with the exception that certain elements are found under different claim combinations with various yet similar wording (e.g., note Claim Comparison Chart below).
Present Application					U.S. Patent 10,227,033 B2
Claims 1 and 7						Claims 1, 8, 11-13
Claim 2							Claim 9
Claim 3							Claim 3
Claim 4							Claim 6
Claim 5							Claim 4
Claim 6							Claim 7
Claim 8							Claims 1-3 and 6-9
Claim 9							Claims 1, 8, 11-13
Claim 10							Claim 2
Claim 11							Claim 2
Claims 12-13							Claims 4 and 6
Claim 14							Claim 7
Claims 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 11,260,788 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and patent commonly recite the similar limitations with the exception that certain elements are found under different claim combinations with various yet similar wording.
In addition, though the patent does not specifically teach the second lighting assembly and its corresponding components, it would have been obvious to one ordinarily skilled in the art at the time of invention to have incorporated the second lighting assembly with its corresponding components since vehicles are commonly known to have two lighting assemblies (e.g., left and right headlamps).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake et al. (U.S. Patent 7,540,638 B2).
With regards to Claim 1, Dassanayake discloses a vehicle (10) including a lighting arrangement (12, 16) [note Figures 1-10], the lighting arrangement including:
A first lighting assembly (36:12) disposed to the left of a longitudinal axis of the vehicle (14) and including a first array (36) of independently operable light emitting diodes (70) and a first projection lens (76) arranged to form a front left light beam for the vehicle from light output from the first array of light emitting diodes [note Figures 1-4];
A second lighting assembly (36:16) disposed to the right of the longitudinal axis of the vehicle and including a second array (36) of independently operable light emitting diodes (70: 80, 82, 84, 86, 88) and a second projection lens (76) arranged to form a front right light beam for the vehicle from the second array of light emitting diodes [note Figures 1-2, 4, 7A, 8A, 9A];
The first and second lighting assemblies arranged:
With an optical axis of the first projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right [note Figures 1-4 and Column 4, Lines 57-65]; or
With a center of the first array of light emitting diodes offset laterally with respect to the optical axis of the first projection lens to the right toward the longitudinal axis of the vehicle and with a center of the second array of light emitting diodes offset laterally with respect to the optical axis of the second projection lens to the left toward the longitudinal axis of the vehicle; and
A controller (130) configured to control activation of the light emitting diodes in the first array of light emitting diodes to adjust an angle between the front left light beam and the longitudinal axis of the vehicle and to control activation of the light emitting diodes in the second array of light emitting diodes to adjust an angle between the front right light beam and the longitudinal axis of the vehicle [note Figure 10].
Though Dassanayake does not explicitly teach an optical axis of the first projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified/ensured the angle of the optical axis of the first projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right.  Such an obvious configuration is almost a given based on Figures 1-2 of Dassanayake and fits the teaching of the lighting module (36) being a “cornering lamp” [Column 4, Lines 57-65].
With regards to Claim 3, Dassanayake discloses the first array of light emitting diodes (36:12) being arranged substantially perpendicularly to the optical axis of the first projection lens (76:12) and the second array of light emitting diodes (36:16) being arranged substantially perpendicularly to the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 4, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) are each linear arrays of light emitting diodes [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 5, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) each including no more than ten light emitting diodes [note Figure 4].
With regards to Claim 6, Dassanayake discloses the first projection lens (76:12) and the second projection lens (76:16) each having a parabolic horizontal cross-section [note Figure 4 and Column 5, Lines 32-35].
With regards to Claim 7, Dassanayake discloses the first projection lens (76:12) being distinct from an outer transparent cover (33) that covers the first lighting assembly and is disposed between the first lighting assembly and the outside of the vehicle [note Figure 2]; and the second projection lens (76:16) being distinct from the same or another transparent cover that covers the second lighting assembly and is disposed between the second lighting assembly and the outside of the vehicle [note Figures 1-2].
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake et al. (U.S. Patent 7,540,638 B2) as applied to Claim 1 above, and further in view of Leleve (U.S. Patent 7,699,509 B2).
With regard to Claims 2 and 8, Dassanayake discloses the claimed invention as cited above.  In addition, Dassanayake discloses the first array of light emitting diodes (36:12) being arranged perpendicularly to the optical axis of the first projection lens (76:12) and the second array of light emitting diodes (36:16) being arranged perpendicularly to the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30], the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) are each linear arrays of light emitting diodes [note Figure 4 and Column 4, Lines 23-30], the first projection lens (76:12) and the second projection lens (76:16) each having a parabolic horizontal cross-section [note Figure 4 and Column 5, Lines 32-35], the first projection lens (76:12) being distinct from an outer transparent cover (33) that covers the first lighting assembly and is disposed between the first lighting assembly and the outside of the vehicle [note Figure 2], and the second projection lens (76:16) being distinct from the same or another transparent cover that covers the second lighting assembly and is disposed between the second lighting assembly and the outside of the vehicle [note Figures 1-2]; however, Dassanayake does not specifically teach a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning to adjust output directions of the front left light beam and the front right light beam toward the direction of turning.
Leleve teaches a vehicle incorporating a sensor (E) configured to determine a direction of turning of the vehicle, wherein a controller (U) is configured to control activation of light emitting diodes (2-1, 2-2, 2-3, 2-4) in two lighting assemblies (Ba, Bb) based on the direction of turning to adjust output directions of the two lighting assemblies [Figures 1-2].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicle of Dassanayake to have incorporated a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning to adjust output directions of the front left light beam and the front right light beam toward the direction of turning, as taught in principle by Leleve, in order to provide greater and more accurate control over the illumination as needed in turning situations of the vehicle.
Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake et al. (U.S. Patent 7,540,638 B2) in view of Leleve (U.S. Patent 7,699,509 B2).
With regards to Claim 9, Dassanayake discloses a vehicle (10) including a lighting arrangement (12, 16) [note Figures 1-10], the lighting arrangement including:
A first lighting assembly (36:12) disposed to the left of a longitudinal axis of the vehicle (14) and including a first array (36) of independently operable light emitting diodes (70) and a first projection lens (76) arranged to form a front left light beam for the vehicle from light output from the first array of light emitting diodes [note Figures 1-4];
A second lighting assembly (36:16) disposed to the right of the longitudinal axis of the vehicle and including a second array (36) of independently operable light emitting diodes (70: 80, 82, 84, 86, 88) and a second projection lens (76) arranged to form a front right light beam for the vehicle from the second array of light emitting diodes [note Figures 1-2, 4, 7A, 8A, 9A];
The first and second lighting assemblies arranged with an optical axis of the first projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right [note Figures 1-4 and Column 4, Lines 57-65]; and
A controller (130) configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes [note Figure 10].
Dassanayake does not specifically teach a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning determined by the sensor to adjust output directions of the front left light beam and the front right light beam toward the direction of turning.
Leleve teaches a vehicle incorporating a sensor (E) configured to determine a direction of turning of the vehicle, wherein a controller (U) is configured to control activation of light emitting diodes (2-1, 2-2, 2-3, 2-4) in two lighting assemblies (Ba, Bb) based on the direction of turning to adjust output directions of the two lighting assemblies [Figures 1-2].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicle of Dassanayake to have incorporated a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning determined by the sensor to adjust output directions of the front left light beam and the front right light beam toward the direction of turning, as taught in principle by Leleve, in order to provide greater and more accurate control over the illumination as needed in turning situations of the vehicle.
Though Dassanayake does not explicitly teach an optical axis of the first projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified/ensured the angle of the optical axis of the first projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right.  Such an obvious configuration is almost a given based on Figures 1-2 of Dassanayake and fits the teaching of the lighting module (36) being a “cornering lamp” [Column 4, Lines 57-65].
With regards to Claim 10, Dassanayake discloses the light emitting diodes in the first array (36:12) are arranged symmetrically around the optical axis of the first projection lens (76:12) and the light emitting diodes in the second array (36:16) are arranged symmetrically around the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 11, Dassanayake discloses the first array of light emitting diodes (36:12) being arranged substantially perpendicularly to the optical axis of the first projection lens (76:12) and the second array of light emitting diodes (36:16) being arranged substantially perpendicularly to the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 12, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) are each linear arrays of light emitting diodes [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 13, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) each including no more than ten light emitting diodes [note Figure 4].
With regards to Claim 14, Dassanayake discloses the first projection lens (76:12) and the second projection lens (76:16) each having a parabolic horizontal cross-section [note Figure 4 and Column 5, Lines 32-35].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 7,427,151 B2 to Okubo et al. that teaches a vehicle lighting arrangement with LEDs in array form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, May 19, 2022

/Jason M Han/Primary Examiner, Art Unit 2875